Citation Nr: 1739601	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-33 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and April 2014 decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Boise, Idaho, and Los Angeles, California, respectively.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board notes that on his December 2013 VA Form 9 Substantive Appeal, the Veteran indicated that he would like to have a travel Board hearing.  In April 2014, he indicated that he would instead like to have a videoconference hearing.  An August 2016 Board status update letter confirmed that the Veteran was to be scheduled for a Board hearing; however he has not yet been afforded one.  In September 2016, the Veteran's representative wrote to request a hearing transcript.  Therefore, upon remand, the Veteran should be scheduled for a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with the docket number before a Veterans Law Judge at the appropriate RO, and send notification to the Veteran in writing of the date, time, and location of the hearing.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




